MEMORANDUM**
Glenn Goodwin appeals the district court’s dismissal of his qui tarn suit against Old Baldy Council of the Boy Scouts of America and Old Baldy cross-appeals the district court’s denial of its request- for attorneys’ fees. We affirm.
All the facts necessary to the allegations of fraud were publicly disclosed, whether or not the final contract was disclosed.1 Accordingly, the district court correctly held that it lacked jurisdiction under 31 U.S.C. § 3730(e)(4)(A).2
The district court correctly denied attorneys’ fees to Old Baldy. An “award of fees under the False Claims Act is reserved for rare and special circumstances” 3 not present in this case.4
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.


. See A-1 Ambulance Serv., Inc. v. California, 202 F.3d 1238, 1245 (9th Cir.2000).


. Because we affirm the district court's dismissal, we do not reach Old Baldy's alternative argument regarding summary judgment.


. Pfingston v. Ronan Eng’g Co., 284 F.3d 999, 1006-07 (9th Cir.2002).


. See 31 U.S.C. § 3730(d)(4).